United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2359
Issued: May 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 2, 2007, finding he was not entitled to a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a ratable permanent impairment causally
related to his December 4, 2004 employment injury.
FACTUAL HISTORY
On December 6, 2004 appellant, then a 53-year-old electronic mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on December 4, 2004 he sustained injury when he lifted a
box from a shelf. On January 24, 2005 the Office advised him that the claim had been accepted

for a right shoulder strain. An April 21, 2005 letter stated that the claim was also accepted for
aggravation of displaced intervertebral discs (C5-6, C6-7).1
Appellant underwent a cervical discectomy on May 16, 2005 and right shoulder
arthroscopy on March 8, 2006. An occupational therapist performed a functional capacity
evaluation on July 6, 2005. In a report dated April 14, 2006, the attending orthopedic surgeon,
Dr. William Stewart, opined that, under the American Medical Association, Guides to the
Evaluation of Permanent Impairment appellant had a seven percent whole person impairment
“status post cervical fusion without residuals.” He also reported a 5 percent whole person
impairment “status post arthroscopy with subacromial decompression of the right shoulder,” for
a combined 12 percent whole person impairment.
The Office requested that an Office medical adviser review the medical evidence. In a
report dated April 20, 2006, the medical adviser opined that appellant did not have a ratable
impairment. He noted that an impairment to the spine is not allowed under the Federal
Employees’ Compensation Act. The medical adviser also noted that the July 6, 2005 functional
capacity evaluation showed normal range of motion and strength, with no nerve root defect.
On July 16, 2007 the Office received a report from Dr. Stewart which again was dated
April 14, 2006. Dr. Stewart stated that appellant had a seven percent whole person impairment
“status post cervical fusion C5-6 and C6-7, without residuals.” He also reported an eight percent
right upper extremity impairment “status post arthroscopy with subacromial decompression of
the right shoulder.”
By decision dated October 2, 2007, the Office found that the medical evidence did not
establish a permanent impairment to a scheduled member or function of the body under 5 U.S.C.
§ 8107.
LEGAL PRECEDENT
Section 8107 of the Act provides that, if there is permanent disability involving the loss
or loss of use of a member or function of the body, the claimant is entitled to a schedule award
for the permanent impairment of the scheduled member or function.2 Neither the Act nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 The medical

1

An April 20, 2006 letter to an Office medical adviser reported the accepted conditions as right shoulder
impingement and cervical herniated nucleus pulposus.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

2

evidence necessary to support a schedule award includes a physician’s report that provides a
detailed description of the impairment.4
ANALYSIS
The attending physician, Dr. Stewart, did not provide a medical report with a detailed
description of a permanent impairment to a scheduled member of the body. He refers generally
to the cervical fusion and the shoulder arthroscopy, without clearly describing an impairment to
the arm. Dr. Stewart did not, for example, provide range of motion results or other relevant
examination results. To the extent that Dr. Stewart found an impairment to the cervical spine,
neither the Act nor its regulations provide for a schedule award for impairment to the back.
Furthermore, the back is specifically excluded from the definition of “organ” under the Act.5
Dr. Stewart’s reference to whole person impairments is also of little probative value. The Act
does not provide for whole person impairments; only impairments to specified members of the
body under 5 U.S.C. § 8107 and 20 C.F.R. § 10.404 is appropriate for a schedule award under
the Act.6
In his second April 14, 2006 report, Dr. Stewart reported an eight percent right arm
impairment, noting the right shoulder arthroscopy. He did not identify any specific table or
figure under the A.M.A., Guides, or otherwise describe how the percentage was calculated.
Dr. Stewart’s report is therefore of diminished probative value on the issue presented. The
Board accordingly finds the medical evidence of record does not establish a ratable permanent
impairment to a scheduled member or function of the body causally related to the December 4,
2004 employment injuries. The Office properly found appellant was not entitled to a schedule
award under 5 U.S.C. § 8107.
CONCLUSION
The medical evidence does not establish a permanent impairment under the A.M.A.,
Guides to a scheduled member or function of the body.

4

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).
5

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

6

Janae J. Triplette, 54 ECAB 792 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 2, 2007 is affirmed.
Issued: May 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

